BAXTER, J.
—I respectfully dissent from the majority’s disposition and part of its reasoning. I share the majority’s sympathy toward this child, whose young life has been subject to much travail and uncertainty. As the majority acknowledges, however, the child’s father has a federal constitutional right not to have his parental relationship terminated without a clear and convincing showing of his unfitness. Although reasonable minds might differ, I am not persuaded there has been such a showing.
The very harm the majority seeks to avoid, a separation from the child’s foster parents, is largely the result of wrongdoing and misfeasance by the San Diego County Department of Social Services (the Department). Nevertheless, the majority uncritically accepts every assertion of the Department in concluding that a return of the child to her father will be irreparably detrimental and that her father is unfit. In light of the Department’s misconduct to date, I am reluctant to be so trusting. Indeed, the majority does not consider that a termination of parental rights can itself be detrimental to a child. The severance of that relationship is permanent and very well may cause serious emotional problems later in the child’s life. The majority’s visceral attempt to do good may ultimately prove to be devastating to Jasmon.
The majority’s resolution of this case also raises the compelling federal substantive due process question of the limits beyond which a state may not define unfitness. In light of his epic struggle thus far to retain his parental relationship, I expect the father will ask the United States Supreme Court to review this court’s decision. I believe the high court should do so to remove the future doubt and harm that the majority’s decision may perpetuate.
1. The proper legal standard for termination of parental rights
The majority correctly states that a finding of parental unfitness is a constitutionally compelled predicate to termination of parental rights. (Maj. opn., ante, at pp. 422-423.) We have previously made this rule clear. (Adoption of Kelsey S. (1992) 1 Cal.4th 816, 850-851 [4 Cal.Rptr.2d 615, 823 P.2d 1216].) The majority, however, casts needless doubt on this rule when the majority subsequently states that, “[A]t the point that the court is to hear a subsequent action for termination of parental rights, it is clear that the court may find that the child’s interest in stability outweighs the parent’s interest in the care and custody of the child.” (Maj. opn., ante, at p. 425.) This statement suggests that a finding of parental unfitness is not required and that termination is to be determined by the child’s best interests. This creates an inconsistency in the majority opinion. It is also wrong.
We have made clear that a parent’s rights cannot be terminated absent a showing of unfitness. (Adoption of Kelsey S., supra, 1 Cal.4th 816, 850-851 *433[Kelsey S.].) A showing of a child’s best interest alone is not sufficient. (Id., at p. 846.)1 “ ‘Until the state has established parental unfitness it cannot assume that the interests of the child and his or her parents diverge and until such time parent and child share an interest in preventing an erroneous termination of the relationship.’ ” (Cynthia D. v. Superior Court (1993) 5 Cal.4th 242, 251 [19 Cal.Rptr.2d 698, 851 P.2d 1307], quoting In re Heather B. (1992) 9 Cal.App.4th 535 [11 Cal.Rptr.2d 891], italics added.)
The United States Supreme Court appears to have held likewise. In Kelsey S., supra, 1 Cal.4th 816, we discussed in detail and relied on several high court decisions in reaching our conclusion that a particularized finding of unfitness was required. For example, in Stanley v. Illinois (1972) 405 U.S. 645 [31 L.Ed.2d 551, 92 S.Ct. 1208], the court explained, “What is the state interest in separating children from fathers without a hearing designed to determine whether the father is unfit in a particular disputed easel We observe that the State registers no gain towards its declared goals [of protecting the child’s best interest] when it separates children from the custody of fit parents. Indeed, if Stanley is a fit father, the State spites its own articulated goals when it needlessly separates him from his family.” (Id., at pp. 652-653 [31 L.Ed.2d at p. 559], italics added.) The high court subsequently reiterated the need for a “particularized finding that the father was an unfit parent.” (Quilloin v. Walcott (1978) 434 U.S. 246, 247-248 [54 L.Ed.2d 511, 515, 98 S.Ct. 549], italics added.)
As another state’s high court aptly observed in a difficult case, “As tempting as it is to resolve this highly emotional issue with one’s heart, we do not have the unbridled discretion of a Solomon. Ours is a system of law, and adoptions are solely creatures of statute. . . . [W]ithout established procedures to guide courts in such matters, they would ‘be engaged in uncontrolled social engineering.’ This is not permitted under our law; *434‘[c]ourts are not free to take children from parents simply by deciding another home offers more advantages.’ ” (In Interest of B.G.C. (Iowa 1992) 496 N.W.2d 239, 241.)
I believe the majority should eliminate its internal inconsistency regarding whether a finding of parental unfitness is constitutionally required.
2. Application of the proper standard to the facts of this case
Civil Code former section 232, subdivision (a)(7) (now Fam. Code, § 7828, subd. (a)(2)) requires two independent showings: (1) detriment to the child; and (2) a failure “to maintain an adequate parental relationship,” i.e., parental unfitness.
I am not persuaded by the majority’s treatment of either standard in this case. Before addressing them, though, I note that the two conditions— detriment and unfitness—are not the same. The cases holding that an unfitness finding is a constitutional requirement make that point clear. Logic does so as well. A child could be taken from a blameless and perfectly fit parent by the Department based on a false accusation of wrongdoing, for example, molestation. By the time such a case is resolved, the delay and the Department’s handling of it might ensure detriment to the child if she is returned to her parent. But surely, we would not allow termination of the parent’s rights in such a case.
A. Detriment
The evidence of detriment was all of one type: that Jasmon would suffer greatly if her bond with the foster parents was severed. That conclusion may very well be factually correct, but it flows from a faulty legal premise and should be viewed with suspicion. The bonding on which the trial court relied was partly the result of improper conduct by the Department and perhaps the foster parents as well. The Department manipulated the situation to create the very circumstance on which it now relies.
This story begins with Debra Reid (Reid), a social worker for the Department. One of her clients was Debra N. (Debra), who had been declared a dependent child. Debra became pregnant by Gavin O. (Gavin) in 1986 and petitioned the juvenile court to terminate its jurisdiction over her. Reid opposed the petition for reasons that would later become apparent, but the court granted it nevertheless.
Reid’s sister and brother-in-law, Lise A. and Robert A. (the A.’s), were childless. During Debra’s pregnancy, Reid repeatedly discussed with her sister Lise the prospect of the A.’s adopting the child.
*435Six months after Jasmon was bom, the Department successfully petitioned to have Jasmon declared a dependent child. The court ordered her placed in a licensed foster home. She was placed in one only briefly, for six days. After the dependency proceeding began, Reid urged other members of the Department to place Jasmon in her sister’s home. As a result of Reid’s successful manipulation of the system, the Department violated the court order by removing Jasmon from the licensed home and placing her in the A.’s home, which was not licensed until more than two months later. Perhaps due to more input from Reid, the A.’s home was licensed in violation of the Department’s mies because a placement worker did not visit the home before issuing the certificate. The Department concealed all this from the court.
Jasmon’s case was assigned to Department social worker Laura Ross, who was an acquaintance of the A.’s. To her great credit, Ross recognized the conflict of interest, removed herself from the case, and reported the matter to her supervisor. In belated response to this information, the Department claims to have sent a letter of reprimand to Reid but did not inform the court of the problem with Reid’s and the A.’s involvement. Nor did the Department remove Jasmon from the A.’s home even though she had been there only 10 days when the Department learned of the relationship between Reid and the A.’s.
Lise A. commendably made clear from the outset that she was interested in adopting Jasmon, thus highlighting the inherent conflict in selecting the A.’s as foster parents. Though the Department was aware of this problem, the Department did nothing and withheld this information from the court. Indeed, the Department repeatedly represented to the juvenile court that the A.’s goal was to facilitate reunification, not adoption.
The foregoing history strongly suggests Jasmon’s proceeding was manipulated by Reid and the Department from the very beginning to ensure that parental rights would be terminated so that the A.’s could adopt Jasmon.
The plot continued. A reunification plan was prescribed, and as the Court of Appeal explained, “It is undisputed from this record and from the findings of the court that Gavin completed all the reunification services required by DSS.” (Italics added.) The Department nevertheless “continually sought to have the court order adoption as the permanent plan for Jasmon.” The Court of Appeal refused and ordered reunification to proceed without undue delay. “Nevertheless, at every hearing during which the court ordered visitation and expected such visitation to occur, DSS did not comply with the visitation as ordered. DSS never obtained orders from the court curtailing visitation, and *436only informed the court at the next hearing set by the court that visitation had not occurred for various reasons . . .
In light of this history, it seems almost inescapable that the Department and the A.’s sought to form the strongest possible relationship between the A.’s and Jasmon, a relationship that would ensure trauma to Jasmon if she were reunited with her father. The A.’s actions in providing a comfortable and safe home for Jasmon were understandable, even commendable up to a point. No one benefits from bad foster parents. A couple in the A.’s position, however, can hardly be expected to be sensitive to the biological parents’ interest in reunification. The process is regrettably and undeniably a zero-sum contest. The child is the prize. One contestant wins; one contestant loses. Anytime a dependent child is placed with foster parents who wish to adopt the child, there is an inherent conflict of interest between the prospect of adoption and that of reunification. Like the A.’s, the foster parents will want to form the strongest and earliest possible bond with the child. A recent San Diego County Grand Jury report, which criticized the Department and its handling of this case, specifically recommended against “placing any child in a ‘foster-adopt-home while there is a reunification plan still in place.' " (San Diego County Grand Jury, Families In Crisis (Feb. 6, 1992) p. 15, original italics [hereafter the Grand Jury Report].) This case proves the point. From the moment of her placement with the A.’s, Jasmon’s future was largely preordained.
These circumstances, including the outright misconduct by the Department, should also cause us to be most skeptical of any assertion by the Department, including its factual assertion that Jasmon would suffer extreme detriment under any circumstances surrounding a return to her father. A similar concern arises as to the so-called psychological experts who testified for the Department. As Justice Brennan pointed out, some studies show that social workers tend to have an inherent hostility to biological parents. (Smith v. Organization of Foster Families (1977) 431 U.S. 816, 834-835 [53 L.Ed.2d 14, 28-29, 97 S.Ct. 2094].) The Grand Jury Report explained how this problem even taints the workers’ opinions. “Every client, parent or child, in Juvenile Court appears to have a court ordered therapist. . . . The court employs therapists from an approved list. Therapists from the court approved list have testified before the Jury that they fear removal from that list if they oppose the recommendations of the Department. Therapists testified that social workers frequently distort reports they have been given about patients. Therapists told Jurors that, as long as they are in agreement with the social worker, their reports are given great weight. On the other hand, if they disagree with the social worker, their recommendations may not even appear in the report to the court. Further, therapists said that if they *437disagree with the social worker they may never see their patient again.” (Grand Jury Report, supra, pp. 36-37.) This case seems to bear out the problem. Moreover, the psychological “evidence” used to justify the Department’s view was nothing more than an intuitive and entirely unoriginal notion that a child will be upset if separated from her known parents (foster, in this case).
The majority attempts to justify its conclusion by referring to the findings of the referees in this case. (Maj. opn., ante, at p. 431.) I am not persuaded. The referees did not, in my view, sufficiently take into account, if at all, the fact that the bonding was in large part the result of the Department’s mishandling of the case and the A.’s calculated attempt to bond as fully as possible with Jasmon.
B. Parental unfitness
Even if the trial court’s finding of detriment could properly be based on misconduct by the Department and persons other than the father, there remains the statutory and constitutionally compelled question of whether the father was unfit, or, as Civil Code former section 232, subdivision (a)(7) put it, whether he failed, and was likely “to fail in the future, to maintain an adequate parental relationship with the child, which includes providing both a home and care and control for the child.” (See now Fam. Code, § 7828, subd. (a)(2).) I conclude the trial court’s finding of such a failure was not supported by the required clear and convincing evidence.
The court declined to find that the father was incapable of being a fit parent to any child, just that, as the majority phrases it, “he was incapable of meeting this child’s extraordinary needs.” (Maj. opn., ante, at p. 424, italics added.) I do not dispute that the finding of unfitness should be based on the circumstances of the particular parent and child rather than on some abstract ability to parent. In this case, however, the finding’s premise bears the same flaws that infected the finding of detriment.
Jasmon’s alleged extraordinary needs were the result in large part of: (1) the strong bonding with the A.’s that had developed; and (2) the protracted dependency proceedings, including the attempted transition back to the father. As explained above, the bonding was itself at least partly the result of improper conduct and an inherent conflict of interest. Likewise, the transition difficulties to a significant extent either were caused or exacerbated by the Department and the A.’s. Thus, the situation was that Jasmon’s “extraordinary needs” were the result of problems not caused by the father. The finding of unfitness (assuming that was the finding) was a bootstrap proposition; that is, the Department caused problems and then contended the father *438was unfit to deal with those problems. Under this misguided approach, the Department could take a child from parents who have done absolutely nothing wrong. By the time the parents prove their innocence their child may very well have suffered severe emotional problems! The Department could then argue that the parents are not capable of salving the wounds inflicted by the Department.
Even if the finding were not bootstrapped, it would be suspect. None of the customary charges of unfitness are leveled against the father. Indeed, the majority admits he achieved a heroic turnaround of his life and resolved the problems that led to the dependency proceedings. The trial court found not a single deficiency in any of the traditional measures of being a fit parent, for example, “providing both a home and care ... for the child.” (Civ. Code, former § 232, subd. (a)(7); see now Fam. Code, § 7828, subd. (a)(2).) Being unable to point to any real shortcoming, the majority, like the trial court, relies solely on psychological evidence about perceived deficiencies in the father’s empathy for Jasmon’s alleged difficulties in being returned to his custody.
Put bluntly, this is worse than flimsy. Under this radical new standard, any parent who is not sufficiently sensitive in a way that pleases Department-paid therapists will risk being found unfit. This is the Orwellian new rule: If a therapist thinks a parent should be more loving and demonstratively affectionate, the parent loses the child—period and forever. Life might be wonderful if every parent were ideal in every respect, but that is not and never has been reality. Failure to be fully empathetic—whatever that may mean, if it means anything—is almost certainly a failing common to many parents, including many upstanding members of the community. Indeed, a cottage industry has arisen in which the offspring of the powerful or famous publish accounts of their emotionally unfulfilled childhoods. But have we taken away these children? Of course not. But now, if Daddy is perfect in all respects, except that he is a bit too Victorian—stiff, that is—he will be at risk of being adjudicated an unfit parent.
Finally, the testimony against Gavin repeatedly compared him to the A.’s. This is not a beauty contest. Unfitness has not previously been based on comparing competing families. The A.’s were older, more financially secure, and were a couple rather than a single parent. (One psychologist explicitly faulted the father for being single.) This is contrary to our national tradition that even parents of the humblest origins can be wonderful parents, rearing children that achieve great success, even becoming Presidents. How different would our history be, how different would this court be, if humble beginnings were a ground for parental termination. Termination should not be *439based on the fact that the prospective adoptive parents have superior resources or an easier life than the biological parent. (Kelsey S., supra, 1 Cal.4th 816, 846.)
In short, I conclude the trial court’s finding of unfitness is not supported by clear and convincing evidence. The evidence is suspicious but, even if true, does not show unfitness under Civil Code former section 232, subdivision (a)(7). That statute, which governs this case, explicitly requires clear and convincing evidence of unfitness. (Cynthia D. v. Superior Court, supra, 5 Cal.4th 242, 252-253.) I do not believe the evidence in this case meets that high standard.
Most important, the evidence cannot reasonably be said to show unfitness of a type that satisfies federal constitutional due process. The majority admits that the rights of a parent to the custody, control, and companionship of his or her child are a fundamental interest under the federal Constitution. (Maj. opn., ante, at p. 419.) The parent’s rights are protected by the due process clause of the Fourteenth Amendment to the United States Constitution. Any law eliminating the parent’s rights therefore must be subjected to strict scrutiny as a matter of substantive due process. (2 Rotunda & Nowak, Treatise on Constitutional Law (2d ed. 1992) § 17.4(c), pp. 614-619.)
The majority’s decision erodes any meaningful constitutional protection afforded a parent under threat of losing a child through a parental termination proceeding. To water down the finding of unfitness is to violate the parent’s substantive due process rights. Could a state say that a parent is unfit if found to be too poor, too uneducated, or otherwise lacking in some characteristic the state deems desirable or having some trait the state does not like? Surely, the concept of unfitness has constitutional boundaries or the requirement of a showing of unfitness means nothing. “The [high] Court has on several occasions granted review to cases involving substantive due process and equal protection questions concerning a state’s ability to define the basis upon which parents are deemed unfit and their parental rights terminated." (2 Rotunda & Nowak, Treatise on Constitutional Law, supra, § 17.4(c), p. 616, fn. 47.) For various reasons, though, the court has “avoided ruling on [those] issues.” (Ibid:, see Moore v. Sims (1979) 442 U.S. 415 [60 L.Ed.2d 994, 99 S.Ct. 2371]; Doe v. Delaware (1981) 450 U.S. 382 [67 L.Ed.2d 312,101 S.Ct. 1495].) Thus, the boundaries of the unfitness requirement are not clear. Nevertheless, the constitutionally required predicate of unfitness must mean something more than merely a showing that the parent is not as affectionate and loving as would be expected of a model
*440parent. I therefore conclude the finding of unfitness is not only factually suspect but also violates the father’s right to federal substantive due process.
Kennard, J., concurred.
Appellant’s petition for a rehearing was denied October 27, 1994. Kennard, J., and Baxter, J., were of the opinion that the petition should be granted.

The question in Kelsey S., supra, 1 Cal.4th 816, was whether the biological father of a child bom out of wedlock, a father who was not a statutory presumed father, could be denied the right to withhold his consent to his child’s adoption by third parties despite his diligent and legal attempts to obtain custody of his child and to rear it. We held that “If an unwed father promptly comes forward and demonstrates a full commitment to his parental responsibilities—emotional, financial, and otherwise—his federal constitutional right to due process prohibits the termination of his parental relationship absent a showing of his unfitness as a parent.” (Id., at p. 849.) In other words, under Kelsey S., the threshold determination was whether the biological father had demonstrated a sufficient commitment to being a parent. Only if he made that showing was he to be treated like a presumed father and thus be entitled to a showing by the state of his unfitness before his parental rights could be terminated. (Id., at p. 850.) The Department correctly refers to Jasmon’s biological father as being a presumed father because it is undisputed that he received Jasmon into his home and held her out as his child. Thus, because he was in fact a presumed father, the question of whether he was entitled under Kelsey S. to be accorded the same treatment as a presumed father is not an issue.